MacLEAN, J.
(concurring). Erequent exhibitions of mischievous propensity of the horse of the defendant, coupled with evidence, conflicting though it was, that the horse had been muzzled, both before and after he had bitten the plaintiff, warranted a finding of scienter, though doubtful, if muzzling were the only proof, for that might be to avoid "cribbing” or liability under the provisions of sections 43a and 43b of the highway law (Birdseye’s Rev. St. p. 1604) of this state.
As the adjournment of the trial was made pursuant to section 195 of the municipal court act (Laws 1902, p. 1548, c. 580), the judgment should stand.